Citation Nr: 1402600	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  08-24 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hand disorder, claimed as a Group IX muscle injury.  

2.  Entitlement to service connection for a low back disorder, including sciatica.

3.  Entitlement to service connection for an acquired psychiatric disorder, due to an electric shock.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1997 to September 1997 and August 2000 to September 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2010, the Veteran was afforded a Travel Board hearing before the undersigned Acting Veterans Law Judge in Waco, Texas.  A transcript of that hearing is associated with the claims file.  

The Board previously remanded this case for new VA examinations in a May 2011 decision.  These examinations were performed and the case now returns to the Board.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional records which are pertinent to the present appeal.  

The issue of service connection for a low back disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran has a left hand disorder other than the service-connected residuals of ganglion cyst excision and carpal boss excision of the left wrist.  

2.  The Veteran has an acquired psychiatric disorder that was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left hand disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2004 and May 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

There is a notice of unavailability for the Veteran's service treatment records from Eisenhower Army Medical Center at Fort Gordon, Georgia and Moncrieff Army Hospital at Fort Jackson, South Carolina.  These records requests were from the Veteran's first period of active duty, March 1997 to September 1997.  VA sent multiple letters and received notices on unavailability for each.  

In cases, such as the present case, where the claimant's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  The RO advised the Veteran of the unavailability of these records in November 2006 and described alternate sources that could help to substantiate her claim.  

Therefore, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in November 2002, March 2004, February 2005 and September 2012.  The Board finds these examinations are adequate.  

Merits of the Claim

The Veteran seeks service connection for a left hand disorder and an acquired psychiatric disorder.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the criteria for entitlement to service connection for a left hand disorder have not been met, but the criteria for service connection for an acquired psychiatric disorder have been met.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

The term "active military, naval or air service" is further defined as (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training during (INACDUTRA) which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24). 

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  

Left Hand Disorder

The Veteran has previously been diagnosed with a left wrist disability and was granted service connection for residuals of ganglion cyst excision and carpal boss excision of the left wrist.  In May 2011, the Board remanded for an examination to determine if there was separate disability of the left hand, and if so, if it was incurred in service or was related to the service-connected disability.  

By way of review, while in service, the Veteran had an M-16 rifle dropped on her hand and later she injured it again in a fall.  Service treatment records show she reported pain, swelling, locking and tingling in her hand.  She had full range of motion and radiology showed no bony injury.  In March 2001, she underwent left hand ganglion cyst excision and carpal boss excision.  

In a May 2003 rating decision, she was granted service connection for residuals of the excision surgery.  

In October 2005, the Veteran submitted two statements, one saying that she received an electrical shock through her hands and the other reiterating that she had injured her hand when a rifle was dropped on it.  The RO accepted these statements as a separate informal claim.  

The Veteran continued to receive outpatient treatment for her hand.  She reported ongoing pain, was found to have some pain to palpitation, and some fatigue but essentially full range of motion and little functional loss.  She stated in her October 2010 hearing that the hand occasionally locked and had intermittent pain.  

The September 2012 VA examination found limitation of motion and pain on motion in the index finger and pain on motion in the long finger, as well as a scar on the site of the ganglion surgery site.  There was pain to palpitation but no ankylosis.  Radiology showed the left hand was normal, with no bone joint or soft tissue abnormality.  The examiner noted that the Veteran was already service-connected for the ganglion cyst, though it was described as a wrist condition.  He noted that the surgical site had actually been in the hand.  The examiner found no other diagnoses for the left hand in his examination or in the service medical records.  Because there was no diagnosis, the examiner did not provide an opinion or rationale on the likelihood of service causation. 

In this regard, the existence of a current disability is the cornerstone of a claim for VA disability compensation. See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997). Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21Vet. App. 319 (2007)(finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  Likewise, the Federal Circuit has noted that in order for a Veteran to qualify for entitlement to compensation under the relevant statutes, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001). 

Here, the most competent evidence concluded that the only disability of the left hand is the same disability for which the Veteran is already in receipt of service connection.  Therefore, the Veteran does not have a left hand disability separate from the one which is already service-connected.  

Because the evidence preponderates against the claim of service connection for a separate left hand disability, the benefit of the doubt cannot be applied and service connection is denied.  

Acquired Psychiatric Disorder

The Veteran claims an acquired psychiatric disability due to her being shocked when plugging in an iron during her period of active duty for training (ACDUTRA) from May 1997 until September 1997.  The RO denied this as a claim for residuals of an electrical injury in a March 2007 rating decision.  The Board remanded in May 2011 with instructions to administer a VA examination for a psychiatric injury.  

At the September 2012 VA examination, the examiner did not diagnose posttraumatic stress disorder (PTSD) because the Veteran did not meet the full criteria.  The examiner did diagnose a specific phobia of plugging things in and noted a GAF score of 62.  The examiner also diagnosed depression, but stated that it was possible to differentiate the symptoms of each diagnosis.  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner further opined that although the full criteria for PTSD were not met, the Veteran was experiencing the symptoms of a specific phobia, namely, excessive and unreasonable fear and anxiety related to plugging in devices into electrical outlets.  The examiner notes that the records for the time period of the injury are not available, and therefore all the evidence is from the Veteran's statements.  Nevertheless, the examiner takes her statements as true and concludes that because the symptoms have been consistent and constant since she was shocked in service, the Veteran's specific phobia is as likely as not related to her military service.  

This case turns upon whether or not the Veteran sustained an injury during her period of ACDUTRA from May 1997 until September 1997.  Although the service treatment records and other contemporaneous medical records are unavailable, the Veteran has consistently described an electrical shock injury to doctors, in lay statements and during her October 2010 Travel Board hearing.  She is competent to report such an injury.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board similarly finds the Veteran's statements credible because of their consistency.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  There is also no contradictory evidence.  In fact, the statements are further corroborated by date-stamped photos from July 1997 of the Veteran's hand bandaged up representing her injury at the time of the electrical shock.

Based on the Veteran's competent and credible statements, there is an in-service injury.  The VA examiner diagnosed a specific phobia and opined that it was at least as likely as not related to the injury during the Veteran's service.  Therefore, resolving all doubt in the Veteran's favor, the criteria for service connection have been met.  Accordingly, service connection for a specific phobia of plugging things into electrical outlets is granted.   


ORDER

Entitlement to service connection for a left hand disorder is denied.  

Entitlement to service connection for a specific phobia of plugging things into electrical outlets is granted.  


REMAND

A preliminary review of the record reflects that further development is necessary.  

The Board previously remanded the claim to clarify whether there was a preexisting injury was aggravated during service.  At present, there is insufficient competent medical evidence of record in this case to ascertain whether the presumption of soundness has been rebutted.

A Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service. 38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The Court has held that the presumption of soundness applies even when the record of a Veteran's entrance examination has been lost or destroyed while in VA custody. Quirin, 22 Vet. App. at 397, n. 5.

The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096. The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

In this case, the evidence does not include the Veteran's entrance examination.  However, the record clearly reflects that she underwent an entrance examination and accordingly the presumption of soundness applies.  The evidence includes private treatment records documenting a twisting accident to the back in July 1999 from lifting packages.  

On remand, the September 2012 examination provided an opinion as to the relationship, if any to service but the examiner failed to consider the questions needed for a preexisting disability.

An addendum opinion was provided in November 2012, however the examiner concluded that "it would be mere conjecture to opine as to whether the [Veteran] had a preexisting back injury or condition, whether or not she suffered a back injury in service, and whether any back condition was permanently made worse by her service."  In providing this opinion, however, the examiner noted "no active duty records were found in the c-file pertaining to the Veteran's back condition. No MEPS physical. No complaints of back pain, no evaluations for back pain. No profiles for back pain. No separation physical."  The examiner further noted there was no evidence of a back injury prior to service and that the "only available records with regard to her back condition are VA imaging studies and the September 2012 VA examination.  

The record, however, includes service records that show she was put on at least two temporary profiles (October 2000 and February 2001) that limited the strain on her back.  The record also includes private treatment records documenting treatment for a twisting accident to the back in July 1999 from lifting packages and subsequent treatment for low back pain.  Based on the above, the examiner had an inaccurate factual history and another opinion must be obtained.

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should forward the claims file to a qualified examiner for an opinion as to the nature and likely etiology of the claimed low back disability.  Provide the examiner the Veteran's claims file and any relevant information from his Virtual VA electronic claims file for review.  

If the reviewing clinician finds that scheduling of an interview or examination with the Veteran would be useful in forming such an opinion, such an interview or examination must be scheduled. 

After reviewing the record, the examiner is requested to provide an opinion as to the following:

a)  For all diagnosed back disorders, did the disorder, which was not noted upon entrance into service, "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty service in August 2000?  The examiner must comment upon the May and June 2000 private records documenting complaints of lumbar back pain.

b)  If the disorder clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.  The examiner must comment upon the temporary profiles in October 2000 and February 2001 that limited the strain on her back and other complaints and treatment for the low back.  

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.  The RO/AMC should take any additional development action it deems proper.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response. 


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


